

117 HR 186 IH: Explore America Act of 2021
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 186IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Young (for himself and Mr. Case) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend title 54, United States Code, to authorize the provision of technical assistance under the Preserve America Program and to direct the Secretary of the Interior to enter into partnerships with communities adjacent to units of the National Park System to leverage local cultural heritage tourism assets.1.Short titleThis Act may be cited as the Explore America Act of 2021.2.PurposesThe purposes of this Act are—(1)to strengthen economic development across the United States by supporting cultural heritage tourism and historic preservation activities through the Preserve America Program; and(2)to encourage the Director of the National Park Service to partner with gateway communities (including Native American communities and National Heritage Areas) to leverage local cultural and historic heritage tourism assets.3.Preserve America grant program(a)EstablishmentSection 311102 of title 54, United States Code, is amended—(1)in subsection (d)—(A)in paragraph (1), by inserting and the Secretary of Commerce after Council; and(B)by adding at the end the following:(3)Advisory role of Secretary of CommerceThe Secretary of Commerce shall advise the program with respect to job creation, economic growth, and tourism policy and promotion.; and(2)by adding at the end the following:(f)Technical assistance(1)In generalFor any fiscal year for which funds are not made available to provide grants under this section, to the extent practicable, the program shall, in lieu of the grants, provide technical assistance to the eligible entities described in subsection (a) for projects that meet the eligibility requirements described in subsection (b), as identified on the list of projects prepared by the Secretary in accordance with subsection (d).(2)LimitationThe Secretary may take into account the availability of staff resources at the Department of the Interior, the Council, and the Department of Commerce for purposes of determining the number of projects that are provided technical assistance under this subsection.(3)FormThe form of technical assistance under paragraph (1) may include technical assistance provided by—(A)the Director, with respect to—(i)best practices in visitor services;(ii)the conduct of research, inventories, and surveys;(iii)the documentation of historic resources; and(iv)the interpretation and promotion of cultural and heritage assets;(B)the Council, with respect to historic preservation initiatives and best practices in stewardship; and(C)the Secretary of Commerce, with respect to economic development and job creation resources..(b)Program MetricsChapter 3111 of title 54, United States Code, is amended—(1)by redesignating section 311105 as section 311106; and(2)by inserting after section 311104 the following:311105.Reports(a)MetricsNot later than 180 days after the date of enactment of the Explore America Act of 2021, the Secretary, in consultation with the Council and the Secretary of Commerce, shall develop specific metrics to measure the effectiveness of the program, including—(1)the economic impact of the program on local communities (including Native American communities and National Heritage Areas); and(2)the effect of the program on efforts to preserve heritage resources.(b)Grantee reportNot later than 2 years after the date on which a grantee receives a grant or technical assistance under this chapter, the grantee shall submit to the Secretary a report that—(1)describes the outcome of the project that was provided a grant or technical assistance under this chapter; and(2)based on the metrics developed under subsection (a), assesses—(A)the accomplishments of the project; and(B)the impact of the project on the community in which the project was carried out.(c)Annual reportsThe Secretary shall submit an annual report to the appropriate committees of Congress that includes data provided by grantees to demonstrate the economic impact of the program..(c)Conforming amendmentThe table of sections for chapter 3111 of title 54, United States Code, is amended by striking the item relating to section 311105 and inserting the following:311105. Reports. 311106. Authorization of appropriations..4.National park service partnerships with gateway communities(a)In generalSubdivision 1 of division B of subtitle III of title 54, United States Code, is amended by adding at the end the following:3092Partnerships with gateway communitiesSec. 
							309201. Definitions. 
							309202. Partnerships with gateway communities. 
							309203. Report. 
 309204. Authorization of appropriations.309201.DefinitionsIn this chapter:(1)Appropriate congressional committeeThe term appropriate congressional committee means—(A)the Committee on Commerce, Science, and Transportation of the Senate;(B)the Committee on Energy and Natural Resources of the Senate;(C)the Committee on Appropriations of the Senate;(D)the Committee on Energy and Commerce of the House of Representatives;(E)the Committee on Natural Resources of the House of Representatives; and(F)the Committee on Appropriations of the House of Representatives.(2)Gateway CommunityThe term gateway community means a community adjacent to a unit of the System, including a Native American community or a National Heritage Area.(3)Heritage TourismThe term heritage tourism has the meaning given the term in section 311101.309202.Partnerships with gateway communities(a)In generalThe Secretary shall, to the extent practicable, offer to enter into partnerships with gateway communities to leverage heritage tourism assets to strengthen local economies and create jobs in the gateway communities with the goal of establishing a standardized framework for partnerships throughout the System, including through—(1)providing financial assistance to gateway communities to support outreach and promotional efforts;(2)providing technical assistance to gateway communities based on Service best practices in tourism development and visitor management, such as—(A)inventorying tourism resources in the gateway community;(B)identifying historic heritage and cultural resources;(C)engaging collaborative partners and stakeholders;(D)designing community outreach and participation strategies;(E)developing concept plans for trails, parks, historic resources, and natural areas;(F)developing sustainable tourism development frameworks for community planning; and(G)encouraging regional strategies for tourism development and promotion; and(3)assisting gateway communities in accessing additional Federal resources available to strengthen tourism assets and support economic development.(b)Obtaining financial and technical assistanceThe Secretary, in consultation with stakeholders of System units, shall establish a process through which States, units of local government, and Tribal governments may apply for designation as a gateway community to become eligible for financial and technical assistance made available under this section.(c)MetricsThe Secretary, in consultation with gateway communities, shall develop metrics to measure the impact of the financial and technical assistance provided to gateway communities under this section.309203.ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report that—(1)describes the efforts of the Secretary to partner with gateway communities under this chapter;(2)analyzes the results of the financial and technical assistance using the metrics developed under section 309202(c); and(3)identifies—(A)the next steps that should be taken to improve partnerships with gateway communities; and(B)any actions that the Secretary will take to improve the partnerships.309204.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this chapter..(b)Conforming amendmentThe table of chapters for title 54, United States Code, is amended by inserting after the item relating to chapter 3091 the following:3902. Partnerships with gateway communities 30921.